DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, Species B in the reply filed on 1/19/2021 is acknowledged.

Claims 1-9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claims 11 and 12 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It cannot be determined how much of the vessel must be encapsulated or how much of the containment must be dry to meet the term substantially.  Figure 1 of the instant application shows a containment vessel that is about half dry.  This could be considered a substantial portion of the containment.

Claim 13 recites the limitation "the containment vessel".  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation “without intermixing the primary coolant with the secondary coolant or the emergency feedwater.”  It is unclear if the primary coolant can’t mix with the secondary coolant and the emergency feedwater or if the primary coolant only has to not mix with one of the secondary coolant or emergency feedwater.
	Additionally, claim 17 recites the limitation "the primary coolant".  There is insufficient antecedent basis for this limitation in the claim since the primary coolant is never positively recited as apportion of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10, 13 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Applicant’s Admitted Prior Art in the “Background” portion of the instant application, hereinafter called AAPA.
	AAPA discloses: An emergency feedwater system for a nuclear reactor vessel that contains a primary coolant, comprising: a heat exchanger (35) configured to circulate a secondary coolant through the reactor vessel to remove heat from the primary coolant; and a secondary cooling system (8/12/14/18) configured to circulate emergency feedwater from a containment cooling pool (12) through the heat exchanger during a loss of power event to remove heat from the primary coolant; wherein the containment vessel is configured to prohibit a release of the primary coolant into the containment cooling pool (Fig. 1); wherein the secondary cooling system uses natural circulation to circulate the emergency feedwater from the containment cooling pool through the heat exchanger without intermixing the primary coolant with the secondary coolant or the emergency feedwater (Background).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11, 12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA as applied to claim 10 above, and further in view of Hannerz (US 4,363,780), hereinafter called 780.
	AAPA further discloses: including a containment vessel (4) substantially encapsulating the nuclear reactor vessel; wherein the containment vessel forms a substantially dry containment region around the nuclear reactor vessel (As described above); including: an inlet (18) submerged in the containment cooling pool and coupled an input line of the heat exchanger; and an outlet (8) coupled to an output line of the heat exchanger; including: a first valve (18) selectively coupling the inlet to the input line; and a second valve (8) selectively coupling the outlet to the output line; wherein the outlet is located in the containment cooling pool above the inlet (Fig. 1).	
	AAPA does not specifically disclose: the containment at least partially submerged in the containment cooling pool; wherein the outlet is submerged in the containment cooling pool.
	780 teaches: including a containment vessel (2) substantially encapsulating the nuclear reactor vessel (vessel surrounding 1) and at least partially submerged in the containment cooling pool (3); and an outlet (19) submerged in the containment cooling pool and coupled to an output line of the heat exchanger.  Therefore it would have been obvious to a person having ordinary skill in the art, at the time of invention, to modify AAPA in view of 780 for the predictable result of providing automated assurance that the reactor stays covered with water to prevent damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marshall P O'Connor whose telephone number is (571)270-5928.  The examiner can normally be reached on Mon-Thurs, 7:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARSHALL P O'CONNOR/Primary Examiner, Art Unit 3646